EXHIBIT 10.3

 

EMPLOYMENT SERVICES AGREEMENT

 

This Agreement (this “Agreement”), dated as of May 13, 2015 (sometimes the
“Effective Date”), by and between Conexus Cattle Corp, a Nevada corporation (the
“Company”), and Conrad Huss, residing at ______________________________ (the
“Executive”).

 

WITNESSETH:

 

WHEREAS, the Company desires to employ the Executive as President of the
Company, and the Executive desires to serve the Company in such capacity, upon
the terms and subject to the conditions contained in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:

 

1. Employment.

 

(a) Services. The Executive will be employed by the Company, as its President.
The Executive will report to the Board of Directors of the Company (the “Board”)
and shall perform such duties as are consistent with his position (as
applicable, the “Services”).

 

2. Term.

 

The Executive’s employment under this Agreement (the “Term”) shall commence as
of the Effective Date and shall continue for a term of twelve (12) months unless
sooner terminated pursuant to Section 6 of this Agreement. Notwithstanding
anything to the contrary contained herein, the provisions of this Agreement
governing protection of Confidential Information shall continue in effect as
specified in Section 5 hereof and survive the expiration or termination hereof.

 

3. Best Efforts; Place of Performance.

 

(a) The Executive shall devote a sufficient portion of his business time,
attention and energies to the business and affairs of the Company and shall use
his best efforts to advance the best interests of the Company, and shall not
during the Term, without prior written Board approval, be actively engaged in
any other business activity, whether or not such business activity is pursued
for gain, profit or other pecuniary advantage, that will interfere with the
performance by the Executive of his duties hereunder or the Executive’s
availability to perform such duties or that will adversely affect, or negatively
reflect upon, the Company.

 

(b) The duties to be performed by the Executive hereunder shall be performed
primarily at the office of the Company, subject to reasonable travel
requirements on behalf of the Company, or such other place as the Board may
reasonably designate.

 

 
1


--------------------------------------------------------------------------------




 

4. Compensation. As full compensation for the performance by the Executive of
his duties under this Agreement, the Company shall pay the Executive as follows:

 

(a) Base Salary. The Company shall pay Executive a salary (the “Base Salary”)
equal to Ten Thousand Dollars ($10,000.00) per month, payable in the form of
cash or a promissory note.

 

(b) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.

 

5. Confidential Information and Inventions.

 

(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, the Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its affiliates. “Confidential
and Proprietary Information” shall include, but shall not be limited to,
confidential or proprietary scientific or technical information, data, and
related concepts, business plans (both current and under development), client
lists, promotion and marketing programs, trade secrets, or any other
confidential or proprietary business information relating to development
programs, costs, revenues, marketing, investments, sales activities, promotions,
credit and financial data, manufacturing processes, financing methods, plans or
the business and affairs of the Company or of any affiliate or client of the
Company. The Executive expressly acknowledges the trade secret status of the
Confidential and Proprietary Information and that the Confidential and
Proprietary Information constitutes a protectable business interest of the
Company. The Executive agrees: (i) not to use any such Confidential and
Proprietary Information for himself or others; and (ii) not to take any Company
material or reproductions (including but not limited to writings,
correspondence, notes, drafts, records, invoices, technical and business
policies, computer programs or disks) thereof from the Company’s offices at any
time during his employment by the Company, except as required in the execution
of the Executive’s duties to the Company. The Executive agrees to return
immediately all Company material and reproductions (including but not limited,
to writings, correspondence, notes, drafts, records, invoices, technical and
business policies, computer programs or disks) thereof in his possession to the
Company upon request and in any event immediately upon termination of
employment.

 

(b) Except with prior written authorization by the Company, the Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or any confidential, technical or business information of any other party to
whom the Company or any of its affiliates owes an obligation of confidence, at
any time during or after his employment with the Company.

 

(c) Executive agrees that he will promptly disclose to the Company, or any
persons designated by the Company, all improvements, Inventions made or
conceived or reduced to practice or learned by him, either alone or jointly with
others, during the Term.

 

 
2


--------------------------------------------------------------------------------




 

6. Termination. The Executive’s employment hereunder shall be terminated upon
the Executive’s death and may be terminated as follows:

 

(a) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company (or its successor) upon the occurrence of a Change of
Control. For purposes of this Agreement, “Change of Control” means (i) the
acquisition, directly or indirectly, following the date hereof by any person (as
such term is defined in Section 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended), in one transaction or a series of related
transactions, of securities of the Company representing in excess of fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities if such person or his or its affiliate(s) do not own in
excess of 50% of such voting power on the date of this Agreement, or (ii) the
future disposition by the Company (whether direct or indirect, by sale of assets
or stock, merger, consolidation or otherwise) of all or substantially all of its
business and/or assets in one transaction or series of related transactions
(other than a merger effected exclusively for the purpose of changing the
domicile of the Company).

 

(b) The Executive’s employment may be terminated by the Board of Directors of
Company or by the Executive without Cause at any time.

 

7. Miscellaneous.

 

(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, without giving effect to its
principles of conflicts of laws.

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

 

(c) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets or other
Change of Control.

 

(d) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

 

(e) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mails. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph.

 

 
3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

  Conexus Cattle Corp.           By:     Name:     Title:          

Conrad Huss

     

 

 

4

--------------------------------------------------------------------------------